FILED
                           NOT FOR PUBLICATION
                                                                               FEB 8 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


HUGO ISRAEL CAHUEC,                              No.   20-17470

              Petitioner-Appellant,              D.C. No.
                                                 3:09-cv-00113-RCJ-RAM
 v.

GREGORY SMITH; ATTORNEY                          MEMORANDUM*
GENERAL FOR THE STATE OF
NEVADA,

              Respondents-Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                           Submitted January 31, 2022**
                             San Francisco, California

Before: SCHROEDER, D.W. NELSON, and CHRISTEN, Circuit Judges.

      Nevada State Prisoner Hugo Cahuec appeals the district court’s denial of his

28 U.S.C. § 2254 petition challenging his 2004 conviction for sexual assault and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
kidnapping, following a guilty plea. After this court’s previous remand, the district

court ruled that Cahuec had not demonstrated actual innocence that would excuse

the untimeliness of the petition under 28 U.S.C. § 2244(d)(1). We affirm.

      The evidence upon which the Petitioner relies does not establish actual

innocence. See Schlup v. Delo, 513 U.S. 298, 327 (1995). The incident leading to

the conviction occurred in 2003 when four-year-old S.G. complained of pain when

urinating after Petitioner had touched her. Her statement 14 years later that the

Petitioner had accidentally hit her with a board was not evidence of actual

innocence, as it amounted to no more than a statement inconsistent with the earlier

statement, and one which a jury could disbelieve. See Jones v. Taylor, 763 F.3d

1242, 1250 (9th Cir. 2014).

      Statements by S.G.’s mother, the pastor of the church and his wife, none of

whom were present when the incident occurred, are not evidence of actual

innocence. See Schlup, 513 U.S. at 324. Moreover, their statements do not

provide new evidence because Petitioner made similar statements to police

investigating the incident in 2003. Also inconclusive are hospital records stating

that the physical examination could not determine whether there had been

penetration. The standard for establishing actual innocence was not met. Lee v.

Lampert, 653 F.3d 929, 945 (9th Cir. 2011).

      AFFIRMED.

                                          2